internal_revenue_service department of the treasury number release date index number ein washington dc person to contact telephone number refer reply to cc it a 06-plr-109974-99 date date taxpayer tax_year tax_year tax_year dear this letter is in response to your request that the service pursuant to sec_7805 make the partial revocation of plr effective as of the beginning of tax_year in plr we revoked the following rulings the following specific deductions for tax_year will be treated as part of taxpayer’s consolidated specified_liability_loss a allowable deductions for interest_expense resulting from federal tax deficiencies relating to tax years at least years prior to tax_year b assessments of state tax and related interest_expense attributable to tax years at least years prior to tax_year c amounts allowed as a deduction with respect to other liabilities arising under federal or state laws for matters occurring at least years prior to tax_year and d deductions allowable in tax_year attributable to product_liability costs and expenses_incurred in the litigation of product_liability claims all references to sections refer to sections of the internal_revenue_code_of_1986 as applicable to the tax years at issue plr-109974-99 we revoked rulings a and b on the grounds that liabilities for state taxes interest thereon and federal tax_deficiency interest do not constitute liabilities arising under either federal or state law within the meaning of sec_172 thus we explicitly concluded that such deductions could not generate a specified_liability_loss within the meaning of sec_172 under any circumstances we revoked ruling c which applied to deductions for liabilities not specifically identified by taxpayer but represented to arise under federal or state law on the grounds that there was insufficient information to determine if the liabilities at issue arose under either federal or state law within the meaning of sec_172 in computing its specified liability losses for the taxable years at issue taxpayer took into account the following items not specifically identified in the original ruling_request but asserted to arise under federal or state law within the meaning of sec_172 deductions for workers’ compensation liabilities deferred vacation pay and other items taxpayer has conceded that plr 9441020's scope does not extend to these deductions therefore no b issues arise with regard to these deductions finally even assuming that the deductions at issue met the other sec_172 requirements we noted there was insufficient information to determine if taxpayer used the tax court’s 111_tc_294 rev’d and remanded 209_f3d_901 6th cir method in determining to what extent if any the deductions generated taxpayer’s consolidated_net_operating_loss nol thus although we did not question taxpayer’s assertion that it incurred deductions qualifying as product_liability deductions within the meaning of sec_172 we also revoked ruling d in reliance upon plr taxpayer made millions of dollars of contributions to its pension_trust which were not required by the funding requirements these contributions resulted in an increased need for cash and substantial interest_expense furthermore taxpayer relied on plr in effecting settlements of state tax and other liabilities we issued the original ruling in tax_year taxpayer did not file its tax_year return until after it received the original ruling at that time taxpayer had already sustained a substantial nol in tax_year and anticipated incurring and did subsequently incur another nol in tax_year the tax_year nol was generated in whole or in part by deductions for state taxes interest thereon and federal tax_deficiency interest by its terms the original ruling only addressed deductions incurred in tax_year therefore prior to addressing the sec_7805 issue we must determine if plr 9441020's scope extends to deductions incurred in tax_year section dollar_figure of revproc_2001_1 2000_1_irb_1 provides that a letter_ruling issued on a particular transaction represents a holding of the service on that transaction only it will not apply to a similar transaction in the same year or any other year however section dollar_figure of revproc_2001_1 provides that if a letter_ruling is plr-109974-99 issued covering a continuing action or series of actions and the letter_ruling is later found to be in error or no longer in accord with the position of the service the appropriate associate chief_counsel ordinarily will limit the retroactive effect of the revocation or modification to a date that is not earlier than that on which the letter_ruling is revoked or modified a continuing action or series of actions includes a series of transactions arising from a common precipitating event such as a series of periodic workers’ compensation payments made to compensate an employee for an injury suffered in the course of employment or a series of payments made pursuant to the terms of an installment_sale however the examples of continuing actions or series of actions provided in revproc_2001_1 suggest that in appropriate circumstances the concept may extend to routine transactions that are technically independent but fall into the same class and regularly recur because deductions for state taxes interest thereon and interest on federal tax deficiencies constitute deductions that taxpayer regularly incurs an argument can be made that taxpayer’s incurrence of such deductions constitutes a continuing action or series of actions within the meaning of revproc_2001_1 in any event in the instant case taxpayer is only contending plr 9441020's scope should also extend to tax_year rather than to subsequent taxable years notwithstanding that taxpayer only requested a ruling with regard to deductions incurred in tax_year the particular tax_year held no particular relevance to the ultimate issue to be decided that is whether the deductions at issue could generate a specified_liability_loss in light of the recurring nature of the deductions at issue and the fact that the original ruling was issued during tax_year we believe it was reasonable for taxpayer to assume deductions incurred in tax_year would merit the treatment accorded those incurred in tax_year therefore we conclude that plr 9441020's scope includes deductions incurred in tax_year section dollar_figure of revproc_2001_1 provides that except in rare or unusual circumstances the revocation or modification of a letter_ruling will not be applied retroactively to the taxpayer for whom the letter_ruling was issued or to a taxpayer whose tax_liability was directly involved in the letter_ruling provided that-- there has been no misstatement or omission of material facts the facts at the time of the transaction are not materially different from the facts on which the letter_ruling was based there has been no change in the applicable law the letter_ruling was originally issued for a proposed transaction and the taxpayer directly involved in the letter_ruling acted in good_faith in relying plr-109974-99 on the letter_ruling and revoking or modifying the letter_ruling retroactively would be to the taxpayer’s detriment sec_7805 provides that the secretary_of_the_treasury may prescribe the extent if any to which any ruling relating to the internal revenue laws shall be applied without retroactive effect the facts and circumstances in this case establish the requisite taxpayer reliance and we believe that sec_7805 relief is appropriate therefore in accordance with taxpayer’s request the revocation of plr is effective as of the beginning of tax_year this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely s heather maloy associate chief_counsel income_tax accounting enclosures copy of this letter copy for sec_6110 purposes
